AMENDMENT TO THE ADVISORS SERIES TRUST FUND ACCOUNTING SERVICING AGREEMENT THIS AMENDMENT dated as of the 12th day of December, 2007, to the Fund Accounting Servicing Agreement, dated as of June 8, 2006, as amended (the “Fund Accounting Agreement”), is entered into by and between Advisors Series Trust, a Delaware statutory trust (the “Trust”) on behalf of its separate series, The American Trust Allegiance Fund, and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the parties have entered into a Fund Accounting Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add a fund and amend the fees; and WHEREAS, Section 15 of the Fund Accounting Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the following: Exhibit B is hereby superseded and replaced with Exhibit B attached hereto. Except to the extent amended hereby, the Fund Accounting Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ADVISORS SERIES TRUST U.S. BANCORP FUND SERVICES, LLC By: /s/ Douglas G. Hess By: /s/ Michael R. McVoy Name: Douglas G. Hess Name: Michael R. McVoy Title:President Title:Executive Vice President 1 Exhibit B to the Advisors Series Trust Fund Accounting Servicing Agreement Name of Series Date Added The American Trust Allegiance Fund 11/18/2002 American Trust Energy Alternatives Fund on or after 12/12/2007 For the services rendered by USBFS under this Agreement, the Fund(s) listed herein shall pay USBFS compensation as set forth in the Fee Schedule below: FUND ACCOUNTING SERVICES FEE SCHEDULE at December, 2007 Domestic Equity Funds* $[] for the first $20 million (YEAR 1) $[] for the first $20 million (YEAR 2) [] basis points on the next $30 million [] basis points on the next $50 million [] basis point on the balance Domestic Balanced Funds* $[] for the first $20 million [] basis points on the next $30 million [] basis points on the next $200 million [] basis point on the balance Domestic Fixed Income Funds Short or Derivative Funds International Equity Funds Money Market Funds $[] for the first $20 million [] basis points on the next $30 million [] basis points on the next $200 million [] basis point on the balance International Income Funds $[] for the first $20 million [] basis points on the next $30 million [] basis points on the next $200 million [] basis point on the balance Extraordinary Services- quotes separately Master/Feeder Funds Each master and feeder is charged according to the schedule. Multiple Manager Funds Additional base fee: $[] per manager/sub-advisor per fund Multiple Classes Each class is an additional []% of the charge of the initial class. Conversion Estimate – one month’s fee (WAIVED) NOTE – all schedules subject to change depending upon the use of derivatives- options, futures, short sales, etc. All fees are billed monthly plus out-of-pocket expenses, including pricing service: $[]Domestic and Canadian Equities $[]Options $[]Corp/Gov/Agency Bonds $[]CMO's $[]International Equities and Bonds $[]Municipal Bonds $[]Money Market Instruments $[]Per fund per month - Mutual Funds Corporate Actions - $[] per corporate action Factor Services (BondBuyer) Per CMO -$[]/month Per Mortgage Backed - $[]/month Minimum - $[]/fund group/month Web Services Report Source: On-line internet access to standard reports and files from the fund accounting system. No initial set-up charge. $[]/ month. MFS On-Line System Access: On-line internet access to USBFS systems. $[] initial set-up per concurrent connection. $[]/ month per concurrent connection. Advisor’s Signature below acknowledges approval of the fee schedule above. American Trust Investment Advisors, LLC By: /s/ Paul H. Collins Printed Name: Paul H. Collins Title: PresidentDate:
